DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 3-4, 6-10, 14 are pending.
This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made 
Claims 1, 3-4, 6-10, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hurtubise et al. (Hurtubise, WO 2006/005169; previously cited) in view of Lindekugel (US 2005/0075550) in view of Banet et al. (Banet, US 2006/0122520).
Regarding claim 1, Hurtubise teaches an optical sensor configured to worn on a patient’s finger and determine an optical signal indicative of a photoplethysmograph waveform, the sensor comprising: a flexible housing configured to wrap around a portion of the base of the patient’s thumb and position over the interior base of the thumb proximate to the prince pollicis artery (see entire document, especially Figures 2A and 2C; see MPEP 2112 inherent feature need not be recognized at the time of the invention, clearly from the disclosure the housing is wrapped around the thumb proximate the claimed artery seen in instant application  Figures 1 and 3B compared with Hurtubise Figures 2A and 2C, compared on record previously), the flexible housing comprising (i) a first light source that emits optical radiation (see entire document, especially Figure 2C reference 52 and 53), (ii) a photodetector configured to detect the optical radiation and to generate the optical signal (see entire document, especially Figure 2C reference 56);
However, the limitations of  (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is 
Lindekugel teaches a clip-type medical sensor holder for use in positioning a pulse oximetry sensor relative to a patient appendage.  In particular, a clip-type sensor holder is provided that clips around a portion of a patient appendage without necessarily applying a clamping force to that appendage to reduce or eliminate vasoconstrication.  The sensor holder includes first and second opposing members in an opposing and hinged relationship that allows these members to move from an open position to a closed position relative to one another.  When in the closed position, these opposing members are sized to receive a patient appendage (e.g., a finger) therebetween.  A resilient member interconnected to each of the members maintains the sensor holder in the closed position about the patient appendage.  In one embodiment, the sensor clip is formed as a one-piece unit allowing simplified construction and a reduced part count (see entire document, especially abstract). The hinge comprising a plurality of living hinges (see entire document, especially [0018]-[0019] and Figures 1-2). The sensor holder is taught to be positioned anywhere along the length of an appendage (see entire document, especially [0021] As will be appreciated, as opposed to a clip-type sensor, which receives a distal end of a patient appendage, this laterally engaging sensor design allows for enhanced placement of a sensor held therein relative to a patient appendage. That is, the sensor holder allows for the sensor to be positioned anywhere along the length of a patient appendage such as a finger and thereby 
However, the limitation of  (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is positioned on a substrate comprising a second substantially planar surface, and (iii) wherein the flexible housing positions the first and second substantially planar surfaces such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35-55 degrees, wherein the included angle is an angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface are not directly taught.
Banet teaches (i) a first light source that emits optical radiation, wherein the first light sourcecomprises a first substantially planar surface (see entire document, especially Figures 2-3, any of the elements containing emitters), (ii) a photodetector configured to detect the optical radiation and to generate the optical signal, wherein the photodetector is positioned on a substrate comprising a second substantially planar surface (see entire document, especially Figures 3, any of the elements containing detectors where transmission oximetry signals are measured), and (iii) the first and second substantially planar surfaces are supported by the 
Regarding claim 3, the limitations are met by Hurtubise modified with the teaching of Lindekugel and Banet, where Banet teaches circuitry configured to receive the optical signal and convert the optical signal into a photoplethysmograph waveform (see entire document, especially Figures 4-5 [0023]-[0024]).
Regarding claim 4, the limitations are met by Hurtubise modified with the teaching of Lindekugel and Banet, where Banet teaches the photoplethysmograph waveform is an analog waveform (see entire document, especially Figures 4-5 [0023]-[0024]).
Regarding claim 6, the limitations are met by Hurtubise modified with the teaching of Lindekugel and Banet, where Banet teaches a second light source proximate to the first light source (see entire document, especially Figures 2-3, [0020] pair of LEDs).
Regarding claim 7, the limitations are fully met by Hurtubise modified with the teaching of Lindekugel and Banet, where Hurtubise and Banet teach the first light source operates in the 
Regarding claim 8, Hurtubise teaches a method of obtaining an optical signal indicative of a photoplethysmograph waveform, comprising: positioning a flexible housing around the base of a patient’s thumb (see entire document, especially Figures 2A and 2C), wherein the housing comprises (i) a light source that emits optical radiation (see entire document, especially Figure 2C reference 52 and 53), (ii) a photodetector configured to detect the optical radiation (see entire document, especially Figure 2C reference 56),
However, the limitations of the housing comprises (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) the photodetector is positioned on a substrate comprising a second substantially planar surface configured to detect the optical radiation, and (iii) a plurality of living hinges, the first and second substantially planar surfaces are supported by the flexible housing such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35-55 degrees, wherein the included angle is the angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface, wherein the first light source and photodetector are each positioned over the interior base of the thumb proximate to the princeps pollicis artery are not directly taught.
Lindekugel teaches a clip-type medical sensor holder for use in positioning a pulse oximetry sensor relative to a patient appendage.  In particular, a clip-type sensor holder is provided that clips around a portion of a patient appendage without necessarily applying a clamping force to that appendage to reduce or eliminate vasoconstrication.  The sensor holder 
However, the limitation of the housing comprises (i) a first light source that emits optical radiation, wherein the first light source comprises a first substantially planar surface, (ii) the photodetector is positioned on a substrate comprising a second substantially planar surface configured to detect the optical radiation, and (iii) the first and second substantially planar surfaces are supported by the flexible housing such that the first substantially planar surface is separated from the second substantially planar surface by an included angle between 35-55 degrees, wherein the included angle is an angle formed between a first line drawn parallel to the first substantially planar surface and a second line drawn parallel to the second substantially planar surface, wherein the first light source and photodetector are each positioned over the interior base of the thumb proximate to the princeps pollicis artery are not directly taught.

Regarding claim 9, the limitations are met by Hurtubise modified with the teaching of Lindekugel and Banet, where Banet teaches converting the optical signal into a photoplethysmograph waveform (see entire document, especially Figures 4-5 [0023]-[0024]).

Regarding claim 14, the limitations are met by Hurtubise modified with the teaching of Lindekugel and Banet, where Banet teaches the housing comprises a second light source proximate to the first light source (see entire document, especially Figures 2-3, [0020] pair of LEDs).

Response to Arguments
The Examiner acknowledges applicant’s amendments to the claims filed 3/25/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 first paragraph have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112 second paragraph have been fully considered and are persuasive due to the amendments to the claims; the rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant’s arguments have been fully considered but are not persuasive as applicant ignores the teachings of the art, and motivation for why such features are obvious by the combination as presented in the rejection. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the teaching of using a flexible living hinge type sensor holder in place of a flexible ring holder, and the inclusion of multiple emitter/detectors for transmission and reflective measurements around the peripheral of the holding element, do not preclude the teaching of Hurtubise for the desired location of the housing material during use to be at the base of the thumb for the reasons why such base is important in measuring light reflections. Applicant’s arguments are relying on a bodily incorporation, including that Lindekugel must be only used on a tip of finger and that such design could not be used at the base of the thumb. This is incorrect, and in fact, the reference in paragraph 21 of Lindekugel teachings suggest the location can be any part of the appendage, i.e. can be attached with such lateral living hinge designs as suggested (“the sensor holder allows for the sensor to be positioned anywhere along the length of a patient appendage such as a finger and thereby accommodates a wider range of appendage sizes”). In addition, contrary to the arguments again flexible housing teachings in the references, both Hurtubise housing made adjustable is an indication that such housing is flexible (see claim  of the housing may be flexible 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diab et al. (Diab, US 5,482,036) teaches circuitry for conversion of optical signals to other data such as photoplethysmogram. Asada et al. (US 5,964,701) teaches a ring type sensor with emitter and detector. Geddes et al. (US 6,801,798) teaches usage of housing sections containing light sources and detectors, and where optical signals can be transmitted through transparent material and where angles between emitter and detector planar surfaces are similar to the claimed angles. Matlock (US 2007/0078309) teaches a ring structure with living hinges.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791